Citation Nr: 1431934	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.  The subsequent period of service from May 1979 to January 1980 was not characterized because the Veteran was separated "Misconduct-Fraudulent entry."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in St. Petersburg, Florida.  This case was first before the Board in February 2012, when it was remanded for further development.  It returns now for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but finds that additional remand is necessary as the RO has failed to sufficiently comply with the terms of the Board's February 2012 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board remanded this case for a series of actions to be taken.  First, the RO was to request comprehensive, detailed information from the Veteran regarding the in-service stressful experiences that the Veteran believed resulted in his PTSD.  The record reflects the RO sent the Veteran such a request in February 2012.  The Veteran apparently did not respond to the request for information.  

Thereafter, regardless of the Veteran's response, the RO was to conduct additional research in an attempt to verify whether the alleged stressors were capable of being corroborated.  Specifically, development was to be conducted regarding three alleged stressors: (1) witnessing a fellow soldier get cut in half in a tank accident at Fort Knox, (2) witnessing a fellow soldier named "Jose" electrocuted to death at Fort Hood, and (3) being involved in a friendly fire incident.  The Veteran has reported, and his service personnel and treatment records reflect, that he completed his basic training at Fort Knox and was then stationed at Fort Hood until his discharge from active service.  In his VA treatment records, the Veteran has clearly and consistently stated that the first and third stressor incidents occurred at Fort Knox.  

The evidence of record shows the RO sent an April 2012 request for information to the Joint Services Records Research Center (JSRRC), noting two separate PTSD stressors.  In the request labeled "PTSD Stressor 1," the RO requested records from Fort Hood for the period from March 1974 to November 1976, and briefly described the three stressors above.  In the request labeled "PTSD Stressor 2," the RO requested records from Fort Sill for the period from May to August 1979, and again described the three stressors.  

One response from the JSRRC stated they were unable to document the death of a soldier named Jose in 1979, an unnamed soldier being cut in half by a tank, or the injury of unnamed soldiers in a friendly fire accident in 1974.  A second response from the JSRRC stated they were unable to document the death of a soldier named Jose, an unnamed soldier being cut in half by a tank, or injury to unnamed soldiers involved in a friendly fire accident in 1979.  

The Board finds that the development requested regarding the Veteran's alleged stressors has not been adequately completed.  The Veteran has clearly stated that the incident wherein a fellow soldier was cut in half by a tank and the friendly fire accident both occurred at Fort Knox.  The Board's February 2010 remand clearly indicated that the first stressor occurred at Fort Knox.  However, the RO did not request any records from Fort Knox or indicate to the JSRRC that the Veteran had served there.  As to the incident wherein a soldier named Jose was electrocuted to death, the Veteran has clearly stated (and the Board clearly indicated) that the incident occurred at Fort Hood, where he was stationed from the time he completed his basic training at Fort Knox to the time of his discharge in November 1976.  It appears the JSRRC took the RO's request to mean this death occurred in 1979 and only researched that year, instead of the period of the Veteran's service at Fort Hood from 1974 to 1976.  

As the development has not been adequately completed, the RO is directed to take the following corrective actions in order to ensure the Veteran's claim is fully developed prior to adjudication.  

The Board notes that it would be extremely helpful in adjudicating this claim for the Veteran to provide further detailed and comprehensive information regarding the in-service stressful experiences that he believes resulted in his PTSD.  Without further information from the Veteran, development can only be conducted based on the limited information already included in the evidence of record.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a copy of this REMAND and a copy of the Veteran's DD-214s to the JSRRC with a request to provide information which would corroborate the following alleged stressors: (1) witnessing a fellow soldier get cut in half in a tank accident at Fort Knox; (2) being involved in a friendly fire incident at Fort Knox; and (3) witnessing a fellow soldier named "Jose" electrocuted to death at Fort Hood.  

In making this request, the AOJ should indicate and the JSRRC should research the Veteran's entire initial period of active service, from November 1973 through November 1976.  

If no additional records are available, a formal written unavailability memorandum must be added to the claims file, and the Veteran and his representative informed in writing.

2. Thereafter, if any stressors are verified, the AOJ shall schedule the Veteran for a VA psychiatric examination for an opinion as to whether any verified stressor is sufficient to result in a diagnosis of PTSD; and whether any diagnosed PTSD, or other current psychiatric disability is related to the in-service stressors.  The claims folder must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner shall opine as to the following:

Whether any current psychiatric disability, to include PTSD, is at least as likely as not (at least a 50 percent probability) incurred in or as a result of the stressors from active duty service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for all opinions rendered shall be provided. If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed left knee disability.

3. After this and any other development deemed necessary is completed, the claim must be readjudicated on the basis of all relevant evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case.  The records should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



